DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed February 28, 2022 (hereafter the “2/28 Reply”) has been entered, and Claims 15 and 26 have been canceled.  New Claim 61 has been entered.
Claims 1-2, 7-13, 19-20, 24, 29-31, 35-36, 57 and 60-61 are pending. 

The reply filed on February 28, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
The amendment filed on February 28, 2022 revised Claim 19 to no longer encompass a combination of sequences selected from the group consisting of SEQ ID NOs:4-1529.  
Additionally, that amendment revised Claim 30 to no longer encompass elected Species B. 
See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction (see below) in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Species Election
Applicant’s previous election of a combination of SEQ ID NOs:307, 447, 1176 and 1376 with respect to dependent Claims 19 and 20 is re-acknowledged.  
As noted above, amended Claim 19 no longer encompasses a combination of sequences selected from the group consisting of SEQ ID NOs:4-1529.  
Applicant’s attention is directed to the Restriction Requirement of July 14, 2020 (see pg 6 therein) and the requirement for an election of species as follows:  

    PNG
    media_image1.png
    307
    570
    media_image1.png
    Greyscale


In light of amended Claim 19, the previous requirement for Election of Species has been adjusted such that Applicant is required, in reply to this action, to elect a single species from among the Species of SEQ ID NOs: 4-1529, or a complementary sequence thereof, to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-2, 7-13, 19-20, 24, 29-31, 35-36, 57 and 60-61 are generic.  
 
Additionally, Applicant’s elections of Species B (“predicting the responsiveness of a subject to a treatment” within Claim 30) and a combination of Species 3 and 4 (within Claim 31) in the 2/25 Reply is re-acknowledged.  
As noted above, amended Claim 31 no longer encompasses elected species B.  
Applicant’s attention is directed to the Restriction Requirement of July 14, 2020 (see pgs 6-7 therein) regarding Claim 30 and Species A through F which are no longer encompassed by the Claim.  
Amended Claim 30 is drawn to a method of Claim 1 wherein the library is obtained from a sample of a subject that has a disease or condition (Species G), a subject that is treated for a disease or condition (Species H), or a subject that is considered for a treatment of a disease or condition (Species J).  
It is noted that among Species G, H and J, only Species H and J are consistent with previously elected Species 3 and 4 within Claim 31.  
So in reply to this action, Applicant is further required to elect a single species from between Species H and J to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-2, 7-13, 19-20, 24, 29-31, 35-36, 57 and 60-61 are generic.  
In the interest of advancing prosecution, and without affected the requirement for Applicant to elect a species as explained above, the following illustrates the interpretation of Claims 30-31 with election of Species H or J:
if Species H is elected:
--30. 	The method of claim 1, wherein the library of single-stranded polynucleotides comprises polynucleotides obtained from a sample of 
31. 	The method of claim 30, wherein 
and
if Species J is elected:
--30. 	The method of claim 1, wherein the library of single-stranded polynucleotides comprises polynucleotides obtained from a sample of 
31. 	The method of claim 30, wherein 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635